DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitriol et al. (US Patent 5028473) in view of Shimamiya et al. (US PG. Pub. 2016/0360621) with motivation provided by BASF datasheet (see NPL) and further in view of Musick (US PG. Pub. 2015/0291778) and Yarita et al. (US Patent 4964947).

Regarding claim 10 – Vitriol teaches a multi-layer circuit structure (figs. 1C & 4, 16 & 30 [title] Vitriol states, “Three dimensional microcircuit structure”) comprising: a substrate (12 [column 4 line 29] Vitriol states, “sheets of glass-ceramic tape 10, 12, and 14”) comprising at least one curved surface (see curved shape shown in figure 4 [column 5 line 5-6, 17-18 & 56] Vitriol states, “During this time, the tape becomes temporarily plastic, and the structure 16 can be bent into a desired non-planar shape…the structure may be formed into a wide variety of shapes other than a simple right angle…curved U-
Vitriol does not teach a layer of LDS paint formed over at least a portion the at least one curved surface of the first circuit; a second circuit formed on the layer of LDS paint; a pad formed on the layer of LDS paint the pad configured for coupling to an electronic device; wherein the through hole of the substrate is tapered and the first/upper circuit is electrically connected with the third/lower circuit at a location that is proximate the tapered through hole.
Shimamiya teaches a circuit structure (fig. 1, 10 [paragraph 0020] Shimamiya states, “three-dimensional circuit board 10”) having a layer (1) wherein the layer is a layer of LDS ([paragraph 0043] Shimamiya states, “In order to manufacture a three-dimensional circuit board illustrated in FIG. 1, Ultramid T 4381 LDS manufactured by BASF Corporation which is a compound obtained by mixing and dispersing a resin and a laser-reactive non-conductive metal complex was injection-molded”; Ultramid T 4381 LDS is a laser direct structure as discussed in attached NPL datasheet) formed over at 
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layer circuit structure having a curved arrangement and circuits and vias interconnected between specific layers as taught by Vitriol with a layer being a LDS (specifically Ultramid T 4381 LDS) material as taught by Shimamiya because BASF states, “high-strength mechatronic plastic parts can be manufactured efficiently, quickly and flexibly with LDS…Ultramid T4381 LDS is based on Ultramid T and offers an ideal combination of high melting temperature, good processability and lower water absorption”. 
Musick teaches wherein the LDS layer is a paint ([paragraph 0034] Musick states, “The use of plastic substrates in LDS processes include the inclusion of LDS additive in thermoplastic articles and more recently articles of thermoset plastics and elastomers and coatings applied as paint varnish”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layer circuit structure as taught by Vitriol in view of Shimamiya and BASF with the layer being a layer of Laser Direct Structuring (LDS) paint material as taught by Musick because Musick states, “the additive materials necessary for laser direct structuring and for other value-adding 
Yarita teaches a substrate (fig. 5G, 1 [column 2 line 30] Yarita states, “insulating film 1”) having a through hole (3 [column 2 line 38] Yarita states, “pin hole 3”), wherein the through hole (3) of the substrate is tapered ([column 3 lines 2-3] Yarita states, “the pin hole 3 is tapered to be narrower towards its lower end”) and an upper circuit (upper circuit 7 [column 3 line 39] Yarita states, “wiring patterns 7”) is electrically connected with a lower circuit (lower circuit 7) at a location that is proximate the tapered through hole (3).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layer circuit structure having a substrate with a through hole connecting the first and third circuits as taught by Vitriol in view of Shimamiya, BASF and Musick with the through hole of the substrate being a tapered through hole that connects upper and lower circuits of the substrate as taught by Yarita because Yarita states, “since the pin hole 3 is tapered to be narrower toward its lower end, metal particles can be successfully deposited to the thin metal film 4 formed on the inner wall of the pin hole 3, thus forming the thick metal film 5” [column 3 lines 3-6]. The tapered structure will increase adhesion of the metal material within the through hole.
	Additionally Examiner points to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight.  Please note that even In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Regarding claim 12 – Vitriol in view of Shimamiya, BASF, Musick and Yarita teach the multi-layer circuit structure of claim 10, wherein the first circuit (Vitriol; fig. 1C, 12a) is electrically connected with the second circuit (14a) at a connection region (14b [column 4 lines 44-46] Vitriol states, “via holes 12b and 14b filled with conductive material which vertically interconnects the metallizations 10a-12a, and 12a-14a respectively”).

Regarding claim 13 – Vitriol in view of Shimamiya, BASF, Musick and Yarita teach the multi-layer circuit structure of claim 12, wherein the connection region (Vitriol; fig. 1C, 14b) extends through the layer (14). Musick teaches the layer being a layer of LDS paint material as discussed in the rejection to claim 10 above.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/30/2020, with respect to the rejection(s) of claim(s) 10 and 12-13 under Vitriol et al. in view of Shimamiya et al., BASF datasheet, Musick and Takahashi et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Vitriol et al. in view of Shimamiya et al., BASF datasheet, Musick and Yarita et al. as discussed above.

Conclusion           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Okajima et al. (US PG. Pub. 2015/0053473) discloses a structure having a laser direct structuring feature.
                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847